Opinion by
Judge Hargis:
The law and facts were submitted to the court, and after hearing the evidence it discharged the attachment. The rule has often been laid down that in an action at law, where a jury is waived and the cause submitted to the court, its judgment will not be disturbed unless it is palpably against the evidence. The burden was upon the appellants to show that there existed reasonable grounds for the belief that they would lose the rent unless an attachment issued.
Proving that they believed they would lose their rent is not sufficient. They must go further and show that there existed reasonable grounds for that belief, otherwise tenants would be subject to be *82' harassed with attachments whenever a suspicious or mistaken landlord saw proper to invoke that strong and extraordinary remedy.

T. J. Scott, for appellants.


Smith & Little, for appellee.

The testimony sustains the judgment and it is affirmed.